DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lennon et al (USP 4,963, 325).
Regarding claim 1, Lennon et al teach a lateral flow assay cassette comprising: a sample pad (Fig. 1-3: 14); a sample port that allows access to the sample pad (col. 4 line 29-30: access opening 28); and a swab holder (col. 4 line 26-30: guides 38) that secures a swab having a stem and a head (col. 4 lines 27-30), the swab holder comprising protrusions that secure the swab stem such that the swab head in the sample port directly above the sample pad or directly in contact with the sample pad (Fig. 1, col. 4 lines 25-30).

Regarding claims 2-3, Lennon et al teach the swab holder secures the swab head directly above a sample pad; wherein the swab holder secures the swab head directly in contact with a sample pad. (col. 4 lines 27-30: disposed adjacent elements 24, 26 via access opening)
Regarding claim 4, Lennon et al teach the protrusions are sized to secure a swab stem of a specific diameter.  (Fig. 1: 38 guides 38 have a specific distance, thus sized for a specific diameter) 
Regarding claim 5, Lennon et al teach the protrusions are in a grabber or peg configuration. (Fig. 1: 38: "grabber or peg" is sufficiently broad to read on the protruding guides 38 as providing a dimension protruding that holds the swab in place)
Regarding claim 19, Lennon et al teach a kit comprising: a lateral flow assay cassette comprising: a sample pad (Fig. 1-3: 14); a sample port that allows access to the sample pad (col. 4 line 29-30: access opening 28); and a swab holder that secures a swab having a stem and a head, the swab holder comprising protrusions that secure the swab stem such that the swab head in the sample port directly above the sample pad or directly in contact with the sample pad; a swab having a stem with a diameter sized to be secured by the swab holder Fig. 1, col. 4 lines 25-30). It is noted that “an instruction sheet” is considered nonfunctional printed matter that does not distinguish claimed product from otherwise identical prior art product.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.") (see MPEP 2112.01).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennon (USP 4,963, 325) in view of Nason (USP 4,707,450).
Regarding claims 6-7, Lennon et al teach a swab holder with a pair of projections, but is silent to protrusions are flexible and sized to secure swab stems of various diameters; protrusions are in featherboard configuration.   
Nason teach holding pair of arcuate protrusions (Fig. 11-13: stakes 44) that are flexible and sized to accommodate the swab shank 14 and to allow resilient passage of the swab tip 12.  It is noted that the protrusions are capable of securing swab shanks of various diameters.  It is noted that the two flexible protrusions reads on the description of "featherboard" having two flexible protrusions (see Specification Pg. 12 line 13).    It is advantageous to provide a swab holder that is flexible to ensure the swab is held in place and providing a seal to prevent sample or buffers from leaking out the device.
Claim(s) 8-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennon (USP 4,963, 325) in view of Egan (US 2015/0323534).
Regarding claims 8 and 18, 20, Lennon et al teach a method of detecting an analyte, the method comprising: a) providing a lateral flow assay cassette having a sample pad (Fig. 1-3: 14), a sample port that allows access to the sample pad (col. 4 line 29-30: access opening 28);, and a swab holder that secures a swab having a stem and a head, the swab holder comprising protrusions that secure the swab stem such that the swab head in the sample port directly above the sample pad or directly in contact with the sample pad (col. 4 line 26-30: guides 38; Fig. 1) ; b) collecting a sample from a subject using the swab (Abstract); c) placing the swab stem into the swab holder such that the swab hear is in the sample port directly above the sample pad or directly in contact with the sample pad (Fig. 1: 64; col. 7 lines 17-25)); and d) adding an appropriate amount of liquid reaction mixture on the swab head.  Lennon is silent to the lysis buffer to the swab head; and (claim 18) further comprising adding an appropriate amount of chase buffer to the swab head after step (d).
Egan teach chase buffer (Para. 0142 adding chase buffer to assist the sample flow) and lysis and transfer buffer (para. 0094) to prepare the sample and assist the sample from the sampling implement to the lower chamber.  It is advantageous to provide lysis and chase buffer to properly prepare the sample and transfer the sample to the test strip.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lysis and chase buffers of Egan to the method of Lennon to provide the above advantage of preparing the sample and transfer the sample to the test strip.
Regarding claims 9-10, Lennon/Egan teach the swab holder secures the swab head directly above a sample pad; swab holder secures the swab head directly in contact with a sample pad. (col. 4 lines 27-30: disposed adjacent elements 24, 26 via access opening)
Regarding claim 11, Lennon/Egan teach the sample is from a nose, nasopharyngeal cavity, the oropharyngeal cavity, the mid-turbinate region, mouth, tongue, throat, teeth, gums, tonsils, outer ear canal, skin, wounds, lesions, urethra, vagina, cervix, anus, or rectum sample.  (Lennon: col. 7 lines 17-20: tonsil area)
Regarding claim 12, Lennon/Egan teach the sample is a nasal or ear secretion, sputum, saliva, a vaginal secretion, pus, blood, urine, feces, a bronchoalveolar lavage sample, or a surgical sample.(Lennon: col. 7 lines 17-20: tonsil area; col. 1 lines 50-52: saliva)
Regarding claim 13, Lennon/Egan teach the detection of the analyte indicates the presence of an infectious agent in the subject. (col. 7 lines 17-20: test for strep throat)
Regarding claim 14, Lennon/Egan teach the infectious agent is Human coronavirus, 229E; Human coronavirus, OC43; Human coronavirus, NL63; MERS-coronavirus; SARS- CoV-2; Adenovirus 21; Human Metapneumovirus (hMPV); Parainfluenza virus 1; Parainfluenza virus 2; Parainfluenza virus 3; Parainfluenza virus 4a; Influenza A; Influenza B; Enterovirus D68; Respiratory syncytial virus; Rhinovirus 40; Haemophilus influenza; Streptococcus pneumonia; Streptococcus pyogenes; Candida albicans; Bordetella pertussis; Mycoplasma pneumonia; Chlamydia pneumonia; Legionella pneumophila; or Staphylococcus aureus. (col. 7 lines 17-20: test for strep throat)
Regarding claim 15, Lennon/Egan teach the analyte is RNA, DNA, or protein. (col. 2 lines 10-11 and col. 3 lines 55-65: pregnancy antigens are detected)
Regarding claim 16,  Lennon/Egan teach detecting the analyte within 30 minutes  (Lennon: col. 1 lines 28-30; Egan: Para. 0343: rapid test reading within 30 minutes)
Regarding claim 17, Lennon/Egan teach further comprising: e) introducing sample from the swab head to the sample pad; f) running the assay; and g) producing an assay result. (col. 7 lines 16-26)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798